Name: Commission Regulation (EEC) No 1517/80 of 17 June 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 6. 80 Official Journal of the European Communities No L 151 /9 COMMISSION REGULATION (EEC) No 1517/80 of 17 June 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ('), as last amended by Regulation (EEC) No 223/78 (2 ), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3 ), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 20 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1980 . For the Commission Finn GUNDELACH Vice-President ( 1 ) OJ No L 171 , 4. 8 . 1970, p. 10 . (2 ) OJ No L 32, 3 . 2. 1978 , p. 7. (3 ) OJ No L 165, 28 . 6 . 1975, p. 45 , (4) OJ No L 32, 3 . 2. 1978 , p. 10 . No L 151 / 10 Official Journal of the European Communities 19 . 6 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/ 100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 1 . Lemons : | | \ 1.1  Spain I 564 302-43 97-39 227-17 2618 46 017 106-86 23-70 1.2 1.3 (deleted)  Countries in southern Africa 1 560 301-71 97-16 226-63 26-1 1 45 907 106-61 23-64 1.4  Other African countries and countries on the Mediterranean 1 155 223-31 71-91 167-74 19-33 33 978 78-91 17-50 1.5  USA 1 494 288-84 93-01 216-96 25-00 43 948 10206 22-63 1.6  Other countries -l-I -||-I-I-l 2 . 2.1 Sweet oranges :  Countries on the Mediterranean : I 2.1.1  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas , Valencia lates , Maltese blondes, Shamoutis, Ovalis, Trovita , Hamlins 1 461 282-49 90-97 212-20 24-45 42 983 99-82 22-14 2.1.2  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . . 1 754 339-10 109-20 254-71 29-35 51 595 119-82 26-57 2.1.3  Other -I-l-l \-l - 2.2  Countries in southern Africa 1 181 228-37 73-54 171-54 19-77 34 747 80-69 17-89 2.3  USA 1 419 274-39 88-36 20611 23-75 41 750 96-95 21-50 2.4  Brazil 695 134-47 43-30 10101 1 1 64 20 461 47-51 10-53 2.5  Other countries 917 177-34 57-11 133-21 1 5-35 26 984 62-66 13-90 3 . 3.1 3.2 Grapefruit and pomelos : (deleted)  Cyprus, Egypt, Gaza, Israel , Turkey 1 364 263-82 84-96 198-17 22-83 40 142 93-22 20-67 3.3  Countries in southern Africa 1 575 304-49 9805 228-72 26-36 46 330 107-59 23-86 3.4  USA 1 942 375-45 120-90 282-02 32-50 57 126 132-66 29-42 3.5  Other American countries 2 141 414-05 133 33 311-02 35-84 63 000 146-31 32-45 3.6  Other countries 1 183 228-77 73-67 171-85 1 9 80 34 809 80-84 17-93 4 . Clementines -l |-! |- -I 5 . Mandarines , including wilkings -| -I- -l 6 . Monreales and satsumas l -! |-!I-II- - 7 . Tangerines , tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included i Table II : Apples and pears 8 . 8.1 Apples :  Countries of the southern hemisphere .... 2 096 405-24 130-49 304-40 35-08 61 659 143-19 31-76 8.2 European third countries -l I -!I-I-\ 8.3  Countries of the northern hemisphere other than European countries 2 245 434-05 139-77 32604 37-57 66 043 153-37 34-02 9 . 9.1 Pears :  Countries of the southern hemisphere .... 2 763 534 - 35 172-07 401-38 46-25 81 304 1 88-82 41-88 9.2 European third countries         9.3  Countries of the northern hemisphere other than European countries l -! I-